Title: To Thomas Jefferson from Samuel Smith, 13 November 1791
From: Smith, Samuel
To: Jefferson, Thomas



Sir
Baltimore 13th November. 1791

Your obliging favour 9th. Inst. came to hand per post, consequently we have not had the pleasure of seeing Mr. Skipwith. On a consultation with the other Gentle. concerned, We have concluded it will be best to make our first Tryal at Martinique; should we not succeed, we shall at least possess ourselves of all the material Evedence, and get our papers all properly authenticated, that we may be ready for an immediate Tryal when it is brought before the National Assembly; but it is our wish to settle it at Martinique if possible, which obliges us to renew our request,  and the sooner you could obtain the Papers from the french Minister, the more you would oblige us, as we have a Vessel already loaded and waiting for nothing but your Answer. We have not of late heard from the Capt. of the Sloop; which leads us to beleive he has gone to France to make application for Damages; we have therefore to request that you will be so obliging as to write Mr. Short at Paris to prevent any compensation being made to him which will much oblige Your Obdt Hble Servt

Sam Smith

